DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 4/1/22.  Claims 1, and 13 have been amended. Claims 14-17 have been cancelled.  Claims 1-13 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Garrett et al. US Publication No. 2010/0260388 cited by previous action.
Re Claim 1, Garrett discloses a readable and rewriteable card blank for use with a hand-held electronics device having a card reading and writing interface for aggregation of and management of personal electronic data sets comprising: 
a readable and rewriteable media disposed on a non-transitory medium in a credit card form factor (P13); 
a first touch enabled display on a front surface of the credit card form factor and a second touch enabled display on a rear surface of the credit card form factor (P14); 
internal micro-circuitry (P14); an RFID chip for enabling a wireless proximity interface a proximity sensing sensor (P14, P94); characterized in that the personal electronic data sets represent data required for conducting transactions and are read into the card form factor selectively or collectively via a personal electronics device enabled as a smart phone for use in electronic financial transacting and fulfillment of electronic identification queries (P13), and the credit card form factor displays data from one of the data sets in the first and second touch enabled displays used to complete at least one of the transactions (P94, P95, P97; Figs. 17-18 ) and wherein the personal electronics device is enabled to capture select indicia from and associated with a credit card; debit card; driver's license; passport or a gift card associated with a user (P 12, P16, P60-P61, P61  P67 P94 and see claims 9 and 16,   preloading one or more personal data sets associated with one or more credit, debit, or identification cards into the hand-held device via a card reading interface on the device; (c) using the user interface of step (a) selecting one or more of the personal data sets from a menu displayed on the touch screen display; (d) re-entering security data to confirm identity for writing data; and (e) writing the one or more personal data sets selected from the menu of step (c) onto the magnetic media of the card blank via a card writing interface on the device).  
Re Claim 2, Garret discloses the card blank of claim 1 further comprising a power source (P14).  
Re Claim 3, Garret discloses the card blank of claim 1 further comprising a power source that is enabled to be switched to a power state other than on (P14, P39, P87, P94, and P96).  
Re Claim 4, Garret discloses the card blank of claim 1 further comprising a power source that is enabled to be switched to a power state other than off  (P14, P39, P87, P94, and P96).  
Re Claim 5, Garret discloses the card blank of claim 1 wherein the touch enabled display covers at least-3- a majority of the entirety of a first side of the card blank (P94) .  
Re Claim 6, Garret discloses the card blank of claim 1 wherein the touch enabled display covers the entirety of  the first side surface of the card blank (P94).  
Re Claim 7, Garret discloses the card blank of claim 1 wherein the personal electronic data sets are selectable by a user via the touch enabled display for use in electronic transacting or fulfillment of electronic identification queries (P16).  
Re Claim 8, Garrett discloses the card blank of claim 1 wherein the electronic transacting or fulfillment of electronic identification queries is enabled wirelessly through the personal electronics device enabled as a smart phone (P8).  
Re Claim 9, Garrett discloses the card blank of claim 1 wherein the personal electronics device is enabled to capture images of and indicia associated with the personal electronic data sets selectable by a user, the images of and indicia being captured from and associated with a credit card, debit card, driver's license, passport or a gift card associated with a user, the images displayable in the first and second touch enabled displays (P23, P64, P67).  
Re Claim 10, Garrett discloses the card of claim 1 wherein a user interface software application is stored on and executable from a non-transitory media disposed on the credit card form factor (P8).  
Re Claim 11, Garrett discloses the electronics device of claim 1 wherein the user interface may be viewable by the user via the first touch enabled display (P14-P15).  
Re Claim 12, Garrett discloses the card blank of claim 1 wherein the touch enabled display enables selection of individual data sets and card associated imagery for transactional use and display from a menu listing more than one data set and card associated imagery preloaded onto the card blank (P10, P67).  
Re Claim 13, Garrett discloses a readable and rewriteable card blank for use with a hand-held electronics device having a card reading and writing interface for aggregation of and management of personal electronic data sets comprising: 
a readable and rewriteable media disposed on a credit card form factor (P13);
 a first touch enabled display on a first surface of card blank for displaying a graphic replica of a front face of a credit, debit, or identification card having a data set enabling a transaction stored on the media (P97); a second touch enabled display on a second surface of the card blank for displaying a three digit security code (P95, P97); a third touch enabled display on the second surface of the card blank for displaying a signature (P95, see claims 14 and 20); 
internal micro-circuitry disposed in the credit card form factor (P14); 
and an RFID chip for enabling a wireless proximity interface (P14, P94);
 characterized in that the personal electronic data sets are read into the card form factor selectively or collectively via a personal electronics device enabled as a smart phone for use in electronic transacting or fulfillment of electronic identification queries, and a user is enabled to select one data set representing one of the credit, debit, or identification cards (P 12, P13, P94, P95, P97; Figs. 17-18) and wherein the personal electronics device is enabled to capture select indicia from and associated with a credit card; debit card; driver's license; passport or a gift card associated with a user (P 16, P60-P61, P61  P67 P94 and see claims  9 and 16,   preloading one or more personal data sets associated with one or more credit, debit, or identification cards into the hand-held device via a card reading interface on the device; (c) using the user interface of step (a) selecting one or more of the personal data sets from a menu displayed on the touch screen display; ; and (e) writing the one or more personal data sets selected from the menu of step (c) onto the magnetic media of the card blank via a card writing interface on the device) .   

Response to Arguments
Applicant's arguments filed 4/4/22 have been fully considered but they are not persuasive. 
Applicant argues the following:
Claims 1 and 13 as amended recites: "wherein the personal electronics device is enabled to capture select indicia from and associated with a credit card; debit card; driver's license; passport or a gift card associated with a user." 
Support for this element is provided at page 3 of the specification as filed, which recites "In one embodiment, the personal electronic device may capture images of and indicia associated with the personal electronic data sets selectable by a user. The images of and indicia being captured from and associated with a credit card, debit card, ... associated with a user." Garrett does not contain this disclosure.
	The Examiner respectfully disagrees: Garrett discloses  personal data sets that are  read into the electronics device via the card reading interface and selectively or collectively written as individual data sets onto the magnetic media on the card blank via the card writing interface for use in electronic transacting or fulfillment of electronic identification queries (See P16, claims 9 and 16 ).
3.	Applicant amended the claims with new limitations which necessitated new search and consideration.  Therefore this action is made final. 

Conclusion
The following reference is cited but not relied upon:
Spodak et al. discloses  a way to use a universal card with a mobile device that includes a secure element.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887